The action is on five promissory notes aggregating $5,900. Defendant, for a separate defense, alleges that although the notes were payable two and four months after date, prior to or contemporaneous with the execution and delivery of the notes plaintiff agreed that the same would not be presented for payment until three years after date, unless defendant’s board of directors decided that there was a sufficient cash surplus to pay the notes or any of them at an earlier date. Order denying plaintiff’s motion for summary judgment reversed on the law, with $10 costs and disbursements, the motion granted, with $10 costs, and judgment directed for plaintiff, as demanded in the complaint. The allegations as to the parol agreements do not establish a valid defense. Since there is no triable issue, it was error to deny plaintiff’s motion for summary judgment. Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.